            Case 1:20-cv-07199-CM Document 5 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOMO WILLIAMS,

                                 Plaintiff,

                     -against-                                   20-CV-7199 (CM)

BSREP UA 3333 BROADWAY LLC; ADULT                               CIVIL JUDGMENT
PROTECTIVE SERVICES; VILLAGE CARE
MAX; HPD; J. DOES,

                                 Defendants.

         Pursuant to the order issued October 30, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 30, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
